Citation Nr: 0026579	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-45 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to the assignment of a rating in excess of 10 
percent for a craniotomy defect.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which granted service connection and an 
initial 10 percent evaluation for a skull defect, initial 
noncompensable evaluations for both post-craniotomy headaches 
and right maxillary sinusitis, and denied service connection 
for seizures.  While the issues of increased evaluation for 
chronic left mastoiditis, scars, left facial nerve and muscle 
damage and an earlier effective date for evaluation of scars 
also were previously in appellate status, the veteran, in a 
May 1998 statement, withdrew his appeal of those issues.  

In a November 1999 decision, the Board denied entitlement to 
service connection for a seizure disorder; denied entitlement 
to a higher evaluation for post-operative, right maxillary 
sinusitis, continuing a noncompensable evaluation; granted an 
increased evaluation for post-craniotomy headaches to 10 
percent disabling; and remanded to the RO for further 
information the issue of entitlement to a rating in excess of 
10 percent for a craniotomy defect.  

In view of the foregoing, the only issue currently in 
appellate status is entitlement to a rating in excess of 10 
percent for a craniotomy defect.  The additional development 
requested in the Board's remand has been completed and the 
case has now been returned to the Board for appellate review.   


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim for a higher 
evaluation.

2.  The veteran's residuals of a craniotomy injury do not 
include a through-and-through defect in the skull or loss of 
both inner and outer table bone measuring equal to or greater 
than the size of a 25 cent piece; radiological examination of 
the skull shows that the veteran has bur holes, which have 
been filled in with bone, along with four wire sutures 
transfixing the bone fragment to the remaining calvarium.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a craniotomy defect have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5296 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

Prior to service, the veteran had a history of a left radical 
mastoidectomy at age seven.  During service, in November 
1981, he underwent a surgical revision of the left 
mastoidectomy for recurrent cholesteatoma.  The procedure was 
complicated by a cerebral spinal fluid leak and corrective 
surgery was performed.  The veteran then underwent an 
uncomplicated post-operative recovery; however, he continued 
to suffer from heavy discharge from the left ear.  In June 
1982, a revision of the left radical mastoidectomy and 
meatoplasty were performed.  In addition, a right nasoantral 
window was performed.  On hospital discharge in July 1982, he 
was given a final diagnosis of chronic left mastoiditis and 
chronic right maxillary sinusitis. 

After separation from service in February 1984, the veteran 
began receiving ongoing treatment at the VA Medical Center 
(VAMC) in Minneapolis, Minnesota for various complaints and 
ailments.  Upon a VA compensation examination in  January 
1985, the veteran complained of a running feeling in his left 
ear without discharge.  He also had left ear soreness and 
nasal congestion.  On examination, a surgical scar behind the 
left ear and a large auditory meatus in the region of the 
tegmen tympani were noted.  The examiner saw a well 
epithelialized extension of dehiscent brain tissue.  The 
veteran was advised to consider further surgical treatment of 
the left ear.

A March 1987 polytomogram of the left temporal bone showed a 
large mastoidectomy defect measuring approximately 1 cm x 1 
cm in diameter.  It was located along the posterolateral 
aspect of the tegmen.  In addition, a study was performed to 
rule out abscess or brain herniation, with negative findings. 

In February 1990, the veteran was diagnosed with a brain 
hernia.  In August 1990, the veteran complained of headaches 
and dizzy spells.  He was referred to the University of 
Minnesota Hospital (UMH) for evaluation, and he elected to 
have surgical repair of the brain hernia in October 1990.  
The repair, a left temporal craniotomy and duraplasty, was 
performed at UMH through the transmastoid with a middle fossa 
approach.  The veteran received follow-up treatment at the 
VAMC.  In November 1990, it was noted that the veteran was 
experiencing headaches.  He was admitted to the VAMC for 
evaluation, and the headaches resolved with bed rest and 
analgesics.  In February 1991, it was noted that the veteran 
had no mastoid leaks.  An otology conference follow-up 
appointment in May 1991 showed that there was no 
cerebrospinal fluid leak or brain herniation post-
operatively. 

In June 1993, the veteran had a CT scan of the temporal 
bones.  Findings were consistent with the history of left 
total mastoidectomy and post-operative temporal craniotomy 
defect.  There was also a defect in the left tegmen tympany, 
but without herniation or other lesions.  There was complete 
absence of ossicles on the left.  The right side was normal.

In August 1993, the veteran had a VA examination of his ears.  
An X-ray of the skull showed a left temporoparietal 
craniectomy defect.

In November 1993, a VA examination was performed to evaluate 
the headaches.  A skull series was performed, showing the 
left temporal craniotomy defect with four wire sutures 
fixating the skull fragment.  There was lucency around the 
defect with 8 to 10 mm of space between the bone and skull.  
The visualized portions of the paranasal sinuses were well 
pneumatized.

In June 1995, the veteran and his wife testified at a 
personal hearing at the RO.  The veteran stated that his ear 
pain, located in the ear canal, was aggravated by mastoid 
surgery in 1984.  The veteran described three areas of 
scarring on his head, involving bur holes in one location, a 
bone graft taken from the left side of the head, and scarring 
in the ear canal.  He did not experience any ulceration.  The 
veteran's representative further asserted that due to the 
fact that muscle tissue was removed from one location to do a 
repair patch, the veteran's facial muscles draw up on the 
left side of the face, especially when he winks or closes his 
eye.  He did not experience any facial paralysis.  He further 
stated that he had a sinus window performed in 1982 to 
alleviate his difficulty with breathing.  He was currently 
having problems with his sinuses, but did not use any sprays 
or medication.  He felt plugged up and got sinus headaches, 
for which he used over the counter medicines.  Finally, the 
veteran described his sharp headaches, and his episodes in 
which he went into a state in which he would forget his 
surroundings.  The veteran's wife testified that she had 
observed the veteran's headaches and sinus symptoms.

In July 1995, a VA examination was performed.  It was noted 
that the veteran had been thoroughly evaluated by Neurology 
with a sleep deprived electroencephalogram (EEG) and a 
magnetic resonance imaging (MRI) with and without contrast, 
all of which were unremarkable.  On physical examination, 
there was a cranial defect over the left temporal region, a 
scar behind the left ear, mild muscle loss over the left 
temporal region and minimal impairment of the facial muscles 
and eyelids on the left, secondary to previous surgeries.  
The motor examination was normal.  X-rays of the skull were 
taken which showed postoperative changes of the left 
temporoparietal area and mild hypoplasia of the right 
maxillary antrum.  It was noted that there was no evidence of 
acute sinusitis.  X-rays of the frontal, sphenoid, ethmoid 
and maxillary sinuses showed they were all normal.

In April 1997, the veteran sought treatment due to rhinitis 
symptoms including nasal obstruction.  He was found to have 
hypertrophy of the adenoids.  He was advised to stop smoking.  
He was also recommended to have an adenoidectomy and 
septoplasty.  There is no indication in the record whether 
the veteran ever underwent these procedures.

A VA compensation and pension examination was performed in 
August 1997.  On examination, the left tympanic membrane was 
normal, in light of the previous operations.   On physical 
examination, the veteran had a depression in the area of the 
left mastoid that was mildly sensitive to firm palpation.  
There were no other cranial defects noted.  On neurologic 
examination, the mental status was normal.  There was reduced 
light touch and pinprick sensitivity in the left trigeminal 
and left parietal regions.  There were no other neurologic 
deficits.  The possibility of partial seizures was not 
supported by clinical evidence.  Current headaches were 
likely related to the cranial defect.

In September 1997, the veteran sought emergency care from the 
VAMC for severe headache.  A CT scan of the head showed no 
acute intracranial hemorrhage.  The surgical changes were 
noted as well as prominent cavum septum pellucidum.  The 
veteran was treated with Tylenol.

In June 1998, another VA examination was performed.  On 
physical examination, the veteran was noted to be deaf in the 
left ear and to have a 2-cm x 1-cm indentation behind his 
left ear.  There was also a scar around the left temporal 
bone that was not indented.  These areas were not tender to 
palpation.  Neurological tests were performed with all normal 
results.  The assessment was a normal examination except for 
the indentation behind the left ear.  In the examiner's 
opinion, the veteran's headaches were likely due to the prior 
surgery, leaks and bone grafting around the left ear and left 
temporal lobe.  An X-ray of the skull showed the left 
temporoparietal craniotomy defect, six centimeters in 
diameter, with four surgical wires.  The defect was unchanged 
from prior studies.

In a June 1999 addendum opinion, which was written because at 
the time of the June 1998 examination the claims file was 
unavailable, the examiner noted he agreed with the conclusion 
of a neurologist in August 1997 that the veteran did not have 
clinical seizures secondary to his service-connected 
problems.

The final piece of medical evidence is a January 2000 VA bone 
examination done in response to the Board's remand.  The 
examiner describes in detail the 1990 procedure, noting that 
a U-shaped incision was made starting just in front of the 
ear and extending back to about the midpoint between the 
external auditory canals and the inion.  The incision was 
carried to the pericranium.  A scalp flap (that is, they 
turned a bone flap backwards so that they could view the 
surface of the brain) was turned inferiorly above the 
pericranial layer and hemostasis.  They made bur holes, one 
just above the cheekbone and one about three centimeters 
posterior to this just above the lateral sinus.  The dura was 
carefully separated from the bone to the dura and then a 
Midas Rex was used to turn a bone flap between them.  A bone 
graft was taken from the skull itself and packed into the 
middle fossa at the site of the mastoid surgery.  They opened 
the dura and closed the small defect.  Upon examination, the 
veteran had a symmetrical face.  There was no skull defect 
visible.  Palpation revealed a U-shaped ridge extending from 
the anterior hairline on the left posteriorly to about the 
midpoint of the ear.  This was a ridge where they turned the 
flap.  There was no palpable bone defect, that is, there was 
no through-and-through defect remaining in the skull 
representing the bur holes because they have been filled in 
with bone.  Behind the ear was a 1 cm x 2 cm indentation 
representing the mastoidectomy.  This indentation was lined 
by bone of full bone thickness.  In the examiner's opinion, 
the confusion arose from a failure to understand the nature 
of the operation.  The surgeon took a bone biopsy, a flap of 
bone and rotated it into the defect in the mastoid area, then 
put the flap back in place and the skull healed without any 
disfiguring consequences.  The defect described by the 
radiologist represented the incision over that temporal 
aspect of the skull, or the U-shaped incision.  X-rays 
confirmed that the defect appeared unchanged from earlier 
studies and continued to measure six centimeters in greatest 
dimension as measured on the left lateral view from superior 
to inferior.  The remainder of the skull was unremarkable.   

The file also contains slides showing the veteran's head.  
The date and origin of these are unidentified.

B. Analysis

The veteran's claim is an appeal of the original assignment 
of a 10 percent disability evaluation, and, as such, the 
claim for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.

The RO established service connection for a craniotomy 
defect, residual of a radical mastoidectomy by a rating 
decision in March 1994 and assigned a 10 percent evaluation, 
effective October 1990.

Currently, the veteran's service-connected craniotomy defect 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  
Diagnostic Code 5296 provides for a 10 percent evaluation for 
loss of part of the skull, both inner and outer tables, 
without brain hernia, if the area is smaller than the size of 
a 25-cent piece or 0.716 square inches (4.619 square 
centimeters); and 30 percent evaluation for an area greater 
than the size of a 25-cent piece and up to as large as a 50-
cent piece or 1.140 square inches (7.355 square centimeters).  
An 80 percent rating is warranted for loss of inner and outer 
tables of skull bone with brain hernia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5296 (1999).

Based on the foregoing, the Board finds that an increased 
rating for the veteran's service-connected craniotomy defect 
is not warranted.  The evidence shows no evidence of a brain 
hernia, which would warrant an 80 percent evaluation under 
Diagnostic Code 5296.  Moreover, there is no loss of the 
inner and outer tables of the skull measuring equal to or 
greater than the size of a 25 cent piece.  Radiographic 
studies have shown defects representing bur holes, which have 
been filled in with bone.  Behind the ear is a 1 cm x 2 cm 
indentation representing the mastoidectomy.  However, this 
indentation is lined by bone and is of full bone thickness.  
X-rays confirmed, in January 2000, that the defect appeared 
unchanged from earlier studies and continued to measure six 
centimeters in greatest dimension as measured on the left 
lateral view from superior to inferior.  The remainder of the 
skull was unremarkable.   

The January 2000 examiner explained that the veteran's 
contention that he has skull loss which warrants a higher 
evaluation is based on misconstruing the radiologic evidence, 
which describes his craniotomy defect as having a diameter of 
six centimeters.  If the defect was actual loss of bone, of 
both the inner and outer tables of the skull, that measured 6 
cm. in diameter, the Board agrees that the defect would be 
well over the size of a 50-cent piece and would warrant a 50 
percent evaluation.  However, the six centimeters refer to 
the U-shaped incision site and does not refer to the amount 
of bone loss, as the biopsy holes were filled in with bone, 
which resulted in minimal, if any, bone loss.  A rating in 
excess of 10 percent is warranted if there is actual loss of 
part of the skull, both inner and outer tables, without brain 
hernia, if the area is greater than the size of a 25-cent 
piece; the increased rating is not based upon the size of the 
area involved in the cranial surgery but rather the size of 
actual skull loss.  

The veteran's residuals of a craniotomy injury and surgery do 
not include a through-and-through defect in the skull or loss 
of both inner and outer table bone measuring equal to or 
greater than the size of a 25 cent piece; radiological 
examination of the skull shows that the veteran has bur 
holes, which have been filled in with bone, along with four 
wire sutures transfixing the bone fragment to the remaining 
calvarium.   

The Board further finds that the current 10 percent rating, 
and no more, is appropriate during the entire period from the 
initial assignment of the disability rating to the present 
time.  Fenderson, supra.

In deciding the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The assignment of a rating in excess of 10 percent for a 
craniotomy defect is denied.


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

